The State through the Honorable County Attorney of Van Zandt County files a motion for rehearing in which it is suggested that this court may reform the judgment to obviate the error upon which the reversal was predicated. To accomplish the reformation mentioned this court would be compelled to disregard a part of the jury's verdict, and we are aware of no authority which would support us in doing something which the trial court would be without power to do. See Pritchard v. State, 117 Tex.Crim. Rep., 35 S.W.2d 717; Williams v. State, 118 Tex.Crim. Rep., 42 S.W.2d 441; Ex parte Edwards, 125 Tex.Crim. Rep., 67 S.W.2d 308.
The motion for rehearing is overruled.
Overruled.